Citation Nr: 0419607	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
January 1984 and several periods of active duty with the Army 
Reserves.  She also had recent, unverified active service 
with the National Guard.  

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The veteran provided testimony in support of 
her appeal at a hearing that was held before the undersigned 
in November 2003.  A transcript the hearing is of record.

For reasons expressed below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on her 
part, is required.


REMAND

The veteran contends that her service-connected bilateral 
knee disability warrants a higher disability evaluation.  She 
says she experiences severe pain of the knees, which further 
limits active range of motion of her knees.  With respect to 
her low back disability, the veteran maintains that her 
treating physician told her that her service-connected 
bilateral knee disability caused or contributed/aggravated 
her current low back disability.  The veteran also claims 
that she suffers from PTSD.  She says her PTSD was the result 
of two personal assaults that occurred during her active 
service in 1981.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2003) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured some service medical 
records and VA medical records.  The Board notes that a 
November 2003 personal hearing the veteran's representative 
suggested that an examination be conducted to clarify the 
current nature and severity of the veteran's low back 
disability.  Pursuant to the VCAA, VA's duty to provide a 
medical examination or obtain a medical opinion is triggered 
only when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Post-service medical records show that the veteran actively 
receives treatment for chronic low back pain.  As noted 
above, the veteran asserts that her treating physician has 
told that there is a correlation between her low back 
disorder and her service-connected bilateral knee disability.  
No such opinion is of record, and the Board finds that a 
medical opinion addressing the etiology of any current 
disability of the low back would be helpful.

A medical examination would also be helpful in assessing the 
nature and severity of the veteran's service-connected 
bilateral knee disability.  The veteran claims that the 
current ratings assigned to her knee disability do not 
adequately contemplate the functional impairment that she 
experiences.  She believes that each knee should be rated as 
severe.  The veteran's most recent knee examination is over 
two-and-half years old and did not fully address the 
questions of whether there was functional loss due to pain 
under 38 C.F.R. § 4.40 and/or functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Further, the veteran claims that there are service medical 
records missing from her file, since her discharge from 
active service in 1984, that are pertinent to her current 
claims.  She states she sought medical (physical and mental) 
treatment on several occasions during her service as a 
Reservist.  She specifically identifies treatment records 
from Ireland Army Hospital at Fort Knox as being absent.  The 
veteran also believes that her service personnel file is 
incomplete.  She says she received several Article 15s, and 
that a record of those proceedings is not currently in her 
claims file.  Decisions of the Board must be based on all of 
the evidence that is known to be available. 38 U.S.C.A. § 
5103(A) (West 2002).  Accordingly, the RO must obtain all 
available service medical and personnel records from all 
periods of the veteran's active services, Reservist service, 
and service with the National Guard.  

Finally, as the veteran's claim of service connection for 
PTSD is based on in-service personal assaults, it is 
essential that the RO properly develop the claim in 
accordance with paragraph 5.14c(5)(d) of Manual M21-1, Part 
III (which has specific instructions pertaining to these 
claims).  These instructions include sending out a 
development letter specifically tailored for claims 
concerning personal assault.  All logical development 
intended to verify the veteran's stressor incident should be 
attempted.  Moreover, although the veteran has been diagnosed 
as having PTSD, depression, and bipolar personality disorder, 
the RO has not sought a medical opinion as to the etiology of 
this condition.  A VA psychiatric examination should be 
scheduled.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. Particularly, the RO 
must notify the appellant of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support her claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
her depression, PTSD, low back 
disability, or bilateral knee disability.  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.

The RO should also request the veteran to 
submit any additional medical evidence of 
a causal relationship between her 
service-connected bilateral knee 
disability and her current low back 
disorder.  She also be asked to submit 
any additional medical evidence 
establishing that her diagnosed PTSD 
and/or depression is etiologically 
related to her active service, to include 
a personal assault occurring at that 
time.

3.  Complete development relating to 
claims for PTSD based on personal 
assault, as detailed in paragraph 
5.14c(5)(d) of Manual M21-1, Part III, 
including sending out a development 
letter tailored for claims concerning 
personal assault.  All logical 
development intended to verify the 
veteran's stressor incident should be 
attempted and documented in the claims 
file.    

4.  The RO should obtain the veteran's 
complete service medical record and 
service personnel file from January 1981 
until her Medical Evaluation Board in 
April 2003.  A specific request should be 
made to obtain her treatment record from 
Ireland Hospital at Ft. Knox.

5.  Upon receipt of the veteran's 
response to the above requested 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the appellant's claim for 
service connection for PTSD due to 
personal assault.  The RO should then 
make a determination as to whether there 
is any credible supporting evidence that 
the appellant was personally assaulted 
during active service.  A statement of 
the RO's determination should be placed 
into the claims file.

6.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
All indicated tests, including 
appropriate psychological studies, must 
be conducted.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  

If a diagnosis of a psychiatric 
disability other than PTSD is rendered, 
the examiner should state whether it is 
more likely, less likely or as likely as 
not that the disability had its onset 
during the veteran's active military 
service.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is more likely, less likely or 
as likely as not that there is a link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
comment on the approximate date of onset 
and etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record.  Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors. 

7.  Next, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present disability of the low 
back and nature and severity of the 
veteran's service connected bilateral 
knee disability.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folders was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether any current disability of the low 
back is more likely, less likely or as 
likely as not was caused or chronically 
worsened by her service-connected 
bilateral knee disability.  If 
chronically worsened, the examiner must 
specify what measurable increase in 
disability is attributable to service-
connected disability.  The rationale for 
all opinions expressed must also be 
provided.

The examiner should determine the current 
severity of the veteran's bilateral knee 
disability.  The examiner should be asked to 
state the ranges of motion of the veteran's 
left and right knee in degrees.  Moreover, 
the examiner should state the normal ranges 
of motion of the knee in degrees.  The 
examiner should be asked to determine whether 
there is weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected left and/or right 
knee disability; and, if feasible, these 
determinations must be expressed in terms of 
the degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion as to whether pain in the left and/or 
right knee could significantly limit 
functional ability during flare-ups or during 
periods of repeated use.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

8.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the December 2003 
Supplement Statement of the Case and 
March 2004 Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


